UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4699

MINOR LEE FRAZIER,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-96-74)

Submitted: August 25, 1998

Decided: September 11, 1998

Before LUTTIG and WILLIAMS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Yvonne T. Griffin, TUCKER & ASSOCIATES, Charlottesville, Vir-
ginia, for Appellant. Robert P. Crouch, Jr., United States Attorney,
Anthony P. Giorno, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Minor Lee Frazier appeals the sentence imposed by the district
court as a result of Frazier's guilty plea to a violation of 18 U.S.C.
§ 922(g) (1994). Frazier pled guilty following his conviction in state
court of malicious wounding resulting from Frazier's shooting of
Andrew Lewis Watkins. At the time he pled guilty in federal court,
he had begun serving the consecutive state terms of ten years on the
malicious wounding charge and three years on a related firearms
charge. The district court sentenced Frazier to a statutory maximum
sentence of 120-months imprisonment. See 18 U.S.C. § 924(a)(2)
(1994). The court imposed sixty months of that time consecutive to
Frazier's state court sentence. On appeal, Frazier's sole contention is
that the district court lacked the authority to mandate that Frazier's
federal sentence run partially consecutive to Frazier's state sentence.
Because we find that the district court not only possessed the discre-
tion to impose a consecutive sentence, but also that the court exer-
cised that discretion properly, we affirm.

In support of his contention, Frazier relies on the language of U.S.
Sentencing Guidelines Manual § 5G1.3(b) (Nov. 1996). Section
5G1.3(b) states that a sentence "shall be imposed to run concurrently
to the undischarged term of imprisonment" where the undischarged
term of imprisonment resulted from an offense that had been "fully
taken into account in the determination of the offense level for the
instant offense." Neither party suggests that Frazier's state malicious
wounding conviction was not "fully taken into account" in determin-
ing the offense level for his federal felon-in-possession charge.
Instead, Frazier urges this court to hold that the"shall be imposed"
language is mandatory and stripped the district court of its discretion
to depart upward from the sentence determined by application of the
Guidelines.

                    2
Contrary to Frazier's position, even where § 5G1.3(b) mandates a
concurrent sentence, "the sentencing court is always free to consider
an upward departure." United States v. Fuentes, 107 F.3d 1515, 1526
(11th Cir. 1997) (citing 18 U.S.C. § 3553(b) (1994)); see also United
States v. Johnson, 138 F.3d 115, 119 n.6 (4th Cir. 1998) (explaining
that § 5G1.3 may be reconciled with 18 U.S.C.§ 3584(a) by applying
a departure analysis). Accordingly, we need only determine whether
the district court abused its discretion in departing upward. See Koon
v. United States, 518 U.S. 81, 91 (1996) ("[A]ppellate court[s] should
not review the departure decision de novo, but instead should ask
whether the sentencing court abused its discretion."); see also United
States v. Barber, 119 F.3d 276, 283 (4th Cir. 1997) (noting that the
Supreme Court "made clear that it intended to adopt a traditional
abuse of discretion standard"), cert. denied , ___ U.S. ___, 66
U.S.L.W. 3355 (U.S., Nov. 17, 1997) (No. 97-6446).

Having determined that criminal history category VI did not ade-
quately represent Frazier's past criminal conduct, the district court
concluded that the factor was sufficiently important to justify a depar-
ture. See United States v. Wilson, 114 F.3d 429, 433 (4th Cir. 1997).
Under USSG § 4A1.3, an inadequate criminal history category is an
encouraged ground for upward departure. That section permits an
adjustment "when the criminal history category significantly under-
represents the seriousness of the defendant's criminal history or the
likelihood that the defendant will commit further crimes." Id. The dis-
trict court found that Frazier's criminal history was considerably more
violent than the concurrent sentence required by the Sentencing
Guidelines could adequately address. Moreover, the district court cor-
rectly considered the fact that not only was Frazier's criminal history
excessively violent, but also that Frazier exhibited his violent behav-
ior in the form of shootings, rendering him particularly dangerous to
the public. Because Frazier's criminal history did not adequately
account for the excessively violent nature of his past criminal behav-
ior, the district court did not rely on an erroneous factual or legal
premise in departing from the consecutive sentence mandated by the
Guidelines. See James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

Frazier briefly suggests that the district court improperly consid-
ered the staggering number of arrests in Frazier's criminal history that
did not result in convictions. This claim is belied by the record. At

                    3
sentencing, the district court specifically noted that it considered only
those shootings in the presentence report which resulted in convic-
tions. As a result, there is no evidence of an abuse of discretion in this
case.

Consequently, we affirm Frazier's conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the Court and argu-
ment would not aid the decisional process.

AFFIRMED

                     4